                            UNITED STATES JUDICIAL PANEL
                                         on
                             MULTIDISTRICT LITIGATION


                              NOTICE OF HEARING SESSION


Pursuant to the order of the United States Judicial Panel on Multidistrict Litigation filed today,
notice is hereby given that a hearing session has been scheduled to consider various matters under
28 U.S.C. § 1407.

DATE OF HEARING SESSION:                 March 25, 2021

LOCATION OF HEARING SESSION: United States Judicial Panel on Multidistrict Litigation
                             Thurgood Marshall Federal Judiciary Building
                             One Columbus Circle, NE
                             Washington, DC 20544-0005

TIME OF HEARING SESSION:                 11:00 a.m.

SCHEDULED MATTERS: Matters scheduled for consideration at this hearing session are listed
on the enclosed Hearing Session Order and Schedule of Matters for Hearing Session.

       •      Section A of this Schedule lists the matters designated for oral argument by
              videoconference or teleconference and includes all actions encompassed by
              Motion(s) for transfer filed pursuant to Rules 6.1 and 6.2 and Orders to Show Cause
              filed pursuant to Rule 8.1(a). Any party waiving oral argument pursuant to Rule
              11.1(d) need not participate in the Hearing Session videoconference
              or teleconference.

       •      Section B of this Schedule lists the matters that the Panel has determined to
              consider without oral argument, pursuant to Rule 11.1(c). Parties and
              counsel involved in these matters need not participate in the Hearing Session.

ORAL ARGUMENT:

       •      THE PANEL WILL HEAR ORAL ARGUMENT BY VIDEOCONFERENCE
              OR TELECONFERENCE. Further details regarding how the Hearing Session will
              be conducted—including sign-in information, allocation of argument times, and a
              mandatory training session for arguing attorneys—shall be provided after the filing
              of the parties’ Notices of Presentation or Waiver of Oral Argument.
              Note that the training session is not mandatory for attorneys who previously have
              attended a training session.
                                               -2-


       •      The Panel carefully considers the positions advocated in filings with the Panel
              when it allocates time to attorneys presenting oral argument. The Panel,
              therefore, expects attorneys to adhere to those positions including those
              concerning an appropriate transferee district.

        •     The Panel expects attorneys presenting oral argument to be prepared to discuss what
              steps they have taken to pursue alternatives to centralization including, but not
              limited to, engaging in informal coordination of discovery and scheduling, and
              seeking Section 1404 transfer of one or more of the subject cases.

For those matters listed on Section A of the Schedule, the “Notice of Presentation or Waiver of Oral
Argument” must be filed in this office no later than March 1, 2021. The procedures governing
Panel oral argument (Panel Rule 11.1) are attached. The Panel strictly adheres to these procedures.

                                              FOR THE PANEL:



                                              John W. Nichols
                                              Clerk of the Panel
                              UNITED STATES JUDICIAL PANEL
                                           on
                                MULTIDISTRICT LITIGATION


                                 HEARING SESSION ORDER


       The Panel issues the following orders in connection with its next hearing session,

      IT IS ORDERED that on March 25, 2021, the Panel will convene a hearing session
in Washington, DC, to consider the matters on the attached Schedule under 28 U.S.C. § 1407.

        IT IS FURTHER ORDERED that the Panel may, on its own initiative, consider transfer of
any or all of the actions in those matters to any district or districts.

        IT IS FURTHER ORDERED that, in light of the ongoing COVID-19 pandemic, the Panel
will hear oral argument on the matters listed on Section A of the attached Schedule by
videoconference or teleconference, unless the parties waive oral argument or unless the Panel
later decides to dispense with oral argument pursuant to Panel Rule 11.1(c).

       IT IS FURTHER ORDERED that the Panel will consider without oral argument the
matters listed on Section B of the attached Schedule pursuant to Panel Rule 11.1(c). The Panel
reserves the prerogative, on any basis including submissions of parties pursuant to Panel Rule
11.1(b), to designate any of those matters for oral argument.

        IT IS FURTHER ORDERED that the Clerk of the Judicial Panel on Multidistrict Litigation
shall direct notice of this hearing session to counsel for all parties involved in the matters on the
attached Schedule.




                                PANEL ON MULTIDISTRICT LITIGATION



                                 _______________________________
                                       Karen K. Caldwell
                                         Chair

                                 Catherine D. Perry       Nathaniel M. Gorton
                                 Matthew F. Kennelly      David C. Norton
                                 Roger T. Benitez         Dale A. Kimball
                        SCHEDULE OF MATTERS FOR HEARING SESSION
                              March 25, 2021 !! Washington, DC


                                     SECTION A
                       MATTERS DESIGNATED FOR ORAL ARGUMENT

(This schedule contains only those civil actions listed in the Schedule(s) of Actions submitted with the docketed
motion(s) for transfer. See Panel Rules 6.1 and 6.2. In the event these dockets are centralized, other actions of which
the Panel has been informed may be subject to transfer pursuant to Panel Rule 7.1.)



MDL No. 2984 ! IN RE: FOLGERS COFFEE MARKETING AND SALES PRACTICES
               LITIGATION

        Motion of plaintiffs Shelly Ashton, et al., to transfer the following actions to the United
States District Court for the Central District of California:

                     Central District of California

         TAN v. THE FOLGER COFFEE COMPANY, ET AL., C.A. No. 2:20!09370
         ASHTON, ET AL. v. THE J.M. SMUCKER COMPANY, ET AL., C.A. No. 5:20!00992

                     Southern District of Florida

         SORIN v. THE FOLGER COFFEE COMPANY, C.A. No. 9:20!80897

                     Northern District of Illinois

         MOSER v. THE J.M. SMUCKER COMPANY, ET AL., C.A. No. 1:20!07074

                     Western District of Missouri

         MAWBY v. THE FOLGER COFFEE COMPANY, C.A. No. 4:20!00822

MDL No. 2985 ! IN RE: APPLE INC. APP STORE SIMULATED CASINO!STYLE
               GAMES LITIGATION

        Motion of defendant Apple Inc., to transfer the following actions to the United States
District Court for the Northern District of California:

                     Northern District of Alabama

         LARSEN v. APPLE INC., C.A. No. 2:20!01652
                    District of Connecticut

       WORKMAN v. APPLE INC., C.A. No. 3:20!01595

                  Northern District of Georgia

       PAYTON v. APPLE INC., C.A. No. 1:20!04326

                  Northern District of New York

       CUSTODERO v. APPLE INC., C.A. No. 5:20!01320

                  Southern District of Ohio

       MCCLOSKEY v. APPLE INC., C.A. No. 3:20!00434

                  Western District of Tennessee

       VIGLIETTI v. APPLE INC., C.A. No. 2:20!02773

MDL No. 2987 ! IN RE: GENERAL MOTORS LLC CHEVROLET BOLT EV BATTERY
               PRODUCTS LIABILITY LITIGATION

        Motion of plaintiffs Andres Torres, et al., to transfer the following actions to the United
States District Court for the Eastern District of Michigan: or, in the alternative, the United States
District Court for the Northern District of Illinois:

                  Central District of California

       PANKOW, ET AL. v. GENERAL MOTORS, LLC, C.A. No. 5:20!02479

                  Northern District of Illinois

       TORRES v. GENERAL MOTORS LLC, C.A. No. 1:20!07109

                  Eastern District of Michigan

       ALTOBELLI, ET AL. v. GENERAL MOTORS LLC, C.A. No. 2:20!13256
       RANKIN v. GENERAL MOTORS LLC, C.A. No. 2:20!13279
       ZAHARIUDAKIS v. GENERAL MOTORS, LLC, C.A. No. 2:21!10338




                                                   -2-
MDL No. 2988 ! IN RE: ALL!CLAD METALCRAFTERS, LLC, COOKWARE
               MARKETING AND SALES PRACTICES LITIGATION

        Motion of defendants All-Clad Metalcrafters, LLC, and Groupe SEB USA, Inc., to
transfer the following actions to the United States District Court for the Western District of
Pennsylvania:

                  Northern District of California

       MEARS v. ALL!CLAD METALCRAFTERS, LLC, ET AL., C.A. No. 3:20!02662

                  Southern District of Florida

       MONTALVO v. ALL!CLAD METALCRAFTERS, LLC, ET AL., C.A. No. 9:20!82384

                  Northern District of Georgia

       MURRAY, ET AL. v. ALL!CLAD METALCRAFTERS, LLC, ET AL.,
        C.A. No. 1:21!00095

                  District of Massachusetts

       EGIDIO v. ALL!CLAD METALCRAFTERS, LLC, ET AL., C.A. No. 1:20!12025

MDL No. 2989 ! IN RE: JANUARY 2021 SHORT SQUEEZE TRADING LITIGATION

        Motion of plaintiffs Shane Cheng, et al., to transfer the following actions to the United
States District Court for the Northern District of California:

                  Central District of California

       KAYALI, ET AL. v. ROBINHOOD FINANCIAL, LLC, ET AL., C.A. No. 2:21!00835
       GOSSETT, ET AL. v. ROBINHOOD FINANCIAL, LLC, ET AL., C.A. No. 2:21!00837
       COBOS v. ROBINHOOD FINANCIAL LLC, ET AL., C.A. No. 2:21!00843

                  Northern District of California

       CEZANA v. ROBINHOOD FINANCIAL LLC, ET AL., C.A. No. 3:21!00759
       CHENG, ET AL. v. ALLY FINANCIAL INC., ET AL., C.A. No. 3:21!00781
       CURIEL!RUTH v. ROBINHOOD SECURITIES LLC, ET AL., C.A. No. 3:21!00829
       MOODY, ET AL. v. ROBINHOOD FINANCIAL, LLC, ET AL., C.A. No. 3:21!00861
       DAYS v. ROBINHOOD MARKETS, INC., ET AL., C.A. No. 4:21!00696
       DALTON v. ROBINHOOD SECURITIES, LLC, ET AL., C.A. No. 4:21!00697


                                                   -3-
KRASOWSKI, ET AL. v. ROBINHOOD FINANCIAL LLC, ET AL.,
  C.A. No. 4:21!00758
KRUMENACKER v. ROBINHOOD FINANCIAL, LLC, ET AL., C.A. No. 4:21!00838
WIEG v. ROBINHOOD FINANCIAL LLC, ET AL., C.A. No. 5:21!00693
FEENEY, ET AL. v. ROBINHOOD FINANCIAL, LLC, ET AL., C.A. No. 5:21!00833

        Southern District of California

NORDEEN, ET AL. v. ROBINHOOD FINANCIAL LLC, ET AL., C.A. No. 3:21!00167

         District of Colorado

DANIELS v. ROBINHOOD FINANCIAL, LLC, ET AL., C.A. No. 1:21!00290

         District of Connecticut

ZIEGLER v. ROBINHOOD FINANCIAL LLC, ET AL., C.A. No. 3:21!00123
FRESA v. ROBINHOOD FINANCIAL LLC, ET AL., C.A. No. 3:21!00134

        Middle District of Florida

DIAMOND v. ROBINHOOD FINANCIAL, LLC, ET AL., C.A. No. 6:21!00207
SCHAFF v. ROBINHOOD MARKETS, INC., ET AL., C.A. No. 8:21!00216
SCHAFF v. TD AMERITRADE, INC., C.A. No. 8:21!00222
PERRI, ET AL. v. ROBINHOOD MARKETS, INC., ET AL., C.A. No. 8:21!00234

        Northern District of Florida

BAIRD v. ROBINHOOD FINANCIAL LLC, ET AL., C.A. No. 4:21!00061

        Southern District of Florida

COURTNEY v. ROBINHOOD FINANCIAL LLC, ET AL., C.A. No. 0:21!60220
FRAY v. ROBINHOOD FINANCIAL LLC, ET AL., C.A. No. 0:21!60226
JUNCADELLA v. ROBINHOOD FINANCIAL LLC, ET AL., C.A. No. 1:21!20414
SCALIA v. ROBINHOOD FINANCIAL, LLC, ET AL., C.A. No. 9:21!80238

        Northern District of Illinois

GATZ v. ROBINHOOD FINANCIAL, LLC, C.A. No. 1:21!00490
KAYALI, ET AL. v. ROBINHOOD FINANCIAL, LLC, ET AL., C.A. No. 1:21!00510




                                        -4-
LAGMANSON, ET AL. v. ROBINHOOD MARKETS, INC., ET AL.,
  C.A. No. 1:21!00541
CHERRY v. ROBINHOOD FINANCIAL LLC, ET AL., C.A. No. 1:21!00574
HISCOCK v. TD AMERITRADE, INC., C.A. No. 1:21!00624

        District of New Jersey

ZYBURA v. ROBINHOOD FINANCIAL LLC, ET AL., C.A. No. 2:21!01348
MUNCY v. ROBINHOOD SECURITIES, LLC, ET AL., C.A. No. 2:21!01729
NOORZAIE v. ROBINHOOD MARKETS, INC., ET AL., C.A. No. 3:21!01361

        Southern District of New York

NELSON v. ROBINHOOD FINANCIAL LLC, ET AL., C.A. No. 1:21!00777
WILLIAMS v. WEBULL FINANCIAL LLC, C.A. No. 1:21!00799

        Eastern District of Pennsylvania

MINNICK, ET AL. v. ROBINHOOD FINANCIAL LLC, ET AL., C.A. No. 2:21!00489

        Western District of Pennsylvania

OMAHNE v. ROBINHOOD FINANCIAL, LLC, ET AL., C.A. No. 3:21!00013

        Southern District of Texas

ROSS, ET AL. v. ROBINHOOD FINANCIAL, LLC, ET AL., C.A. No. 4:21!00292
NG, ET AL. v. ROBINHOOD FINANCIAL, LLC, ET AL., C.A. No. 4:21!00311

        Eastern District of Virginia

LAVIN v. ROBINHOOD FINANCIAL LLC, ET AL., C.A. No. 1:21!00115




                                       -5-
                          SECTION B
 MATTERS DESIGNATED FOR CONSIDERATION WITHOUT ORAL ARGUMENT



MDL No. 2642 ! IN RE: FLUOROQUINOLONE PRODUCTS LIABILITY LITIGATION

       Opposition of plaintiff Kenneth L. Jackson to transfer of the following action to the
United States District Court for the District of Minnesota:

                  Middle District of Florida

       JACKSON v. BAYER HEALTHCARE PHARMACEUTICALS, INC., ET AL.,
         C.A. No. 6:20!02219

MDL No. 2804 ! IN RE: NATIONAL PRESCRIPTION OPIATE LITIGATION

        Oppositions of plaintiffs to transfer of their respective following actions to the United
States District Court for the Northern District of Ohio:

                  Eastern District of Missouri

       ST. CLAIR COUNTY, MISSOURI v. ALLERGAN PLC, ET AL., C.A. No. 4:20!01641

                  Western District of Oklahoma

       CITY OF ALTUS v. CEPHALON, INC., ET AL., C.A. No. 5:20!01180
       CITY OF STILLWATER v. CEPHALON, INC., ET AL., C.A. No. 5:20!01269

MDL No. 2816 ! IN RE: SORIN 3T HEATER!COOLER SYSTEM PRODUCTS
               LIABILITY LITIGATION (NO. II)

       Opposition of plaintiffs Thomas Sterling, et al., to transfer of the following action to the
United States District Court for the Middle District of Pennsylvania:

                  Southern District of Texas

       STERLING, ET AL. v. LIVANOVA HOLDING USA, INC., C.A. No. 4:20!04071




                                                 -6-
MDL No. 2873 ! IN RE: AQUEOUS FILM!FORMING FOAMS PRODUCTS
               LIABILITY LITIGATION

        Oppositions of plaintiff Aqua Pennsylvania, Inc., and defendants Daikin America, Inc.,
and Neo Industries (Weirton), Inc., to transfer of their respective following actions to the United
States District Court for the District of South Carolina:

                  Eastern District of Pennsylvania

       AQUA PENNSYLVANIA, INC. v. NATIONAL FOAM, INC., ET AL.,
         C.A. No. 2:21!00056

                  Northern District of West Virginia

       WEIRTON AREA WATER BOARD, ET AL. v. 3M COMPANY, ET AL.,
        C.A. No. 5:20!00102

MDL No. 2885 ! IN RE: 3M COMBAT ARMS EARPLUG PRODUCTS LIABILITY
               LITIGATION

        Oppositions of plaintiffs to transfer of their respective following actions to the United
States District Court for the Northern District of Florida:

                  District of Minnesota

       ALLEN, ET AL. v. 3M COMPANY, ET AL., C.A. No. 0:20!02380
       CAVINS, ET AL. v. 3M COMPANY, ET AL., C.A. No. 0:20!02408
       ABRAMS, ET AL. v. 3M COMPANY, ET AL., C.A. No. 0:20!02419
       BOLOTIN, ET AL. v. 3M COMPANY, ET AL., C.A. No. 0:20!02481
       BODEAU, ET AL. v. 3M COMPANY, ET AL., C.A. No. 0:20!02506
       BROWN, ET AL. v. 3M COMPANY, ET AL., C.A. No. 0:20!02643
       CLERK, ET AL. v. AEARO TECHNOLOGIES LLC, ET AL., C.A. No. 0:20!02691
       BAKER, ET AL. v. 3M COMPANY, ET AL., C.A. No. 0:21!00100




                                                 -7-
MDL No. 2968 ! IN RE: GENERALI COVID!19 TRAVEL INSURANCE LITIGATION

       Opposition of plaintiffs Martha Cooper, et al., to transfer of the following action to the
United States District Court for the Southern District of New York:

                  Northern District of California

       COOPER, ET AL. v. GENERALI GLOBAL ASSISTANCE, INC., ET AL.,
         C.A. No. 3:20!08569

MDL No. 2969 ! IN RE: ERIE COVID!19 BUSINESS INTERRUPTION PROTECTION
               INSURANCE LITIGATION

       Opposition of plaintiff Steven A. Udesky OD and Associates P.C. to transfer of the
following action to the United States District Court for the Western District of Pennsylvania:

                  Northern District of Illinois

       STEVEN A. UDESKY OD AND ASSOCIATES P.C. v. ERIE INSURANCE
         PROPERTY & CASUALTY COMPANY, C.A. No. 1:20!04994

MDL No. 2972 ! IN RE: BLACKBAUD, INC., CUSTOMER DATA SECURITY
               BREACH LITIGATION

        Opposition to transfer and motion for separation and remand of defendant President and
Fellows of Harvard College and opposition of plaintiff Brian Peterson and defendant Allina
Health System to transfer of their respective following actions to the United States District Court
for the District of South Carolina:

                  District of Minnesota

       PETERSON v. ALLINA HEALTH SYSTEM, ET AL., C.A. No. 0:20!02275

                  Western District of Washington

       COHEN v. BLACKBAUD, INC., ET AL., C.A. No. 2:20!01388




                                                  -8-
MDL No. 2974 ! IN RE: PARAGARD IUD PRODUCTS LIABILITY LITIGATION

        Opposition of defendants Teva Pharmaceuticals USA, Inc.; Teva Women’s Health, Inc.,
Teva Women’s Health, LLC; Teva Branded Pharmaceutical Products R&D, Inc.; The Cooper
Companies, Inc.; and CooperSurgical, Inc., to transfer of the following actions to the United
States District Court for the Northern District of Georgia:

                 Eastern District of New York

       MILLER v. TEVA PHARMACEUTICALS USA, INC., ET AL., C.A. No. 1:20!06217

                 Northern District of West Virginia

       SIGLEY v. TEVA PHARMACEUTICALS, USA, INC., ET AL., C.A. No. 1:20!00257




                                                -9-
RULE 11.1: HEARING SESSIONS AND ORAL ARGUMENT

       (a)     Schedule. The Panel shall schedule sessions for oral argument and consideration of
other matters as desirable or necessary. The Chair shall determine the time, place and agenda for each
hearing session. The Clerk of the Panel shall give appropriate notice to counsel for all parties. The
Panel may continue its consideration of any scheduled matters.

        (b)    Oral Argument Statement. Any party affected by a motion may file a separate
statement setting forth reasons why oral argument should, or need not, be heard. Such statements
shall be captioned “Reasons Why Oral Argument Should [Need Not] Be Heard” and shall be limited
to 2 pages.

          (i)    The parties affected by a motion to transfer may agree to waive oral argument.
                The Panel will take this into consideration in determining the need for oral
                argument.

       (c)     Hearing Session. The Panel shall not consider transfer or remand of any action
pending in a federal district court when any party timely opposes such transfer or remand without first
holding a hearing session for the presentation of oral argument. The Panel may dispense with oral
argument if it determines that:

                (i)    the dispositive issue(s) have been authoritatively decided; or
                (ii)   the facts and legal arguments are adequately presented and oral argument would
                       not significantly aid the decisional process.

Unless otherwise ordered, the Panel shall consider all other matters, such as a motion for
reconsideration, upon the basis of the pleadings.

        (d)     Notification of Oral Argument. The Panel shall promptly notify counsel of those
matters in which oral argument is scheduled, as well as those matters that the Panel will consider on
the pleadings. The Clerk of the Panel shall require counsel to file and serve notice of their intent to
either make or waive oral argument. Failure to do so shall be deemed a waiver of oral argument. If
counsel does not attend oral argument, the matter shall not be rescheduled and that party’s position
shall be treated as submitted for decision on the basis of the pleadings filed.

                (i)     Absent Panel approval and for good cause shown, only those parties to actions
                        who have filed a motion or written response to a motion or order shall be
                        permitted to present oral argument.
                (ii)    The Panel will not receive oral testimony except upon notice, motion and an
                        order expressly providing for it.

        (e)   Duty to Confer. Counsel in an action set for oral argument shall confer separately prior
to that argument for the purpose of organizing their arguments and selecting representatives to present
all views without duplication. Oral argument is a means for counsel to emphasize the key points of
their arguments, and to update the Panel on any events since the conclusion of briefing.

        (f)   Time Limit for Oral Argument. Barring exceptional circumstances, the Panel shall
allot a maximum of 20 minutes for oral argument in each matter. The time shall be divided among
those with varying viewpoints. Counsel for the moving party or parties shall generally be heard first.
